IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00026-CV

HANI AL-WAHBAN, OMAR AL-WAHBAN,
AND MUSTAFA AL-WAHBAN,
                                                            Appellants
v.

YOUSUF HAMDAN, INDIVIDUALLY
AND DERIVATIVELY AS A SHAREHOLDER
OF HANIS TEXAS TIRES 19, INC., D/B/A
TEXAS TIRES OF WACO,
                                                            Appellees


                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2018-4322-5


                                       ORDER

      Appellants’ Motion to Extend Time to File Notice of Accelerated Appeal was filed

on January 24, 2019. In the motion, appellants assert that the trial court issued an

appealable order on December 27, 2018, but that due to the holidays and other

circumstances, appellants did not timely file a notice of appeal. Appellants also assert

that a notice of appeal was filed with the trial court on January 22, 2019, and attached a
copy of the notice. Appellants therefore request an extension of time to file the notice of

appeal.

       Because the notice of appeal and the motion for extension of time were filed in the

proper locations within 15 days after the date of the deadline for filing the notice of

appeal, appellants’ motion is granted. See TEX. R. APP. P. 26.3.

       Accordingly, the time for filing appellants’ notice of appeal is extended and the

notice of appeal was timely filed with the trial court on January 22, 2019.


                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Motion granted
Order issued and filed January 30, 2019




Al-Wahban v. Hamdan                                                                  Page 2